Exhibit 10
SANDERSON FARMS, INC.
BONUS AWARD PROGRAM
(EXECUTIVE COMMITTEE)
Effective November 1, 2010
Supercedes November 1, 2009

1



--------------------------------------------------------------------------------



 



SANDERSON FARMS, INC.
Bonus Award Program
Effective Nov. 1, 2010
I. PURPOSE
     The Board of Directors of Sanderson Farms, Inc. has determined that in
addition to the Company’s existing competitive and equitable total compensation
package, it is desirable to maintain a bonus award program for its salaried
employees. The purposes for such a program include:

  A.   To encourage excellence and high levels of performance.     B.   To
recognize the contributions of the salaried employees to the overall
profitability of the Company.     C.   To encourage all employees from every
division in the Company to cooperate, share information and work together as a
team for the overall benefit of the Company and its shareholders.

II. PARTICIPATION AND MAXIMUM AWARD
     The Executive Committee of Sanderson Farms, Inc. will select and recognize
personnel eligible to participate in the bonus award program, and reserves the
right to review and change the class of eligible employees at any time. Those
now designated include:

  A.   Salaried personnel within the corporate structure of Sanderson Farms,
Inc., Sanderson Farms, Inc. (Production Division), Sanderson Farms, Inc.
(Processing Division) and Sanderson Farms, Inc. (Foods Division).     B.   All
salaried management trainees within the corporate structure.

     The maximum bonus award achievable will vary depending on the employee’s
position in the Company.

2



--------------------------------------------------------------------------------



 



SANDERSON FARMS, INC.
Bonus Award Program
III. ELIGIBILITY
EMPLOYMENT/PARTICIPATION LEVEL
     Except in the case of death, disability or retirement, as set forth below,
employees must be employed in a designated position on October 31 of the
applicable fiscal year and must have been employed in a designated position for
a period of nine months prior to the end of the fiscal year to be eligible to
participate in the bonus award program. Base salary for this purpose shall
include regular compensation only, and shall not include bonus award payments
and any other miscellaneous payments that might be treated as income to the
employee.
DEATH, DISABILITY AND RETIREMENT
     If an eligible employee terminates employment with the Company during the
fiscal year before October 31 as a result of death, disability or retirement,
and had been employed in a designated position for a period of at least nine
months, such employee will be eligible to participate in the Bonus Award Program
notwithstanding the fact that the employee is not employed on October 31, and
the base salary paid to such employee during that portion of the year during
which he or she was employed in a designated position will be used to calculate
the amount of such employee’s bonus award.
MILITARY SERVICE
     If an employee is on qualified military leave of absence during part or all
of the fiscal year, such employee will be eligible to participate in the Bonus
Award Program if such employee would have been otherwise eligible to
participate. Such employee’s “Base Salary” for purposes of determining any bonus
award will be his or her base salary that would have been paid had he or she not
been on military leave.
EXTRAORDINARY CIRCUMSTANCES
     Extraordinary circumstances will be subject to review by the Executive
Committee.

3



--------------------------------------------------------------------------------



 



SANDERSON FARMS, INC.
Bonus Award Program
IV. DETERMINATION OF AWARD AND PAYMENT
     Bonus award programs for many corporations focus in some form or another on
the real dollar profits earned by the corporation within a given time frame.
This method of determining bonuses to be paid to employees recognizes that
bonuses should be paid to employees only after a fair and equitable return has
been earned for the shareholders who own the company. With this basic philosophy
in mind, the Board has determined that no bonuses will be paid under this
program unless net return on average stockholders’ equity after consideration is
taken for any bonus paid under this program for the year exceeds eight percent
(8%). After this minimum threshold is met, the Bonus Award Program will become
effective, and bonuses will be paid if the other criteria described in this
program are met.
     In recognition of the fact that one of our primary obligations as employees
of this Company is to our shareholders, the Board of Directors has determined
that net profits made by the consolidated corporations [Sanderson Farms, Inc.,
Sanderson Farms, Inc. (Production Division), Sanderson Farms, Inc. (Processing
Division) and Sanderson Farms, Inc. (Foods Division)] on a per share basis for
the period November 1 through October 31 of each year will be the primary basis
for bonus awards. The earnings per share for purposes of computing the bonus
awards, as set forth herein, shall be computed net of any bonuses awarded and
net of any extraordinary, non recurring income items. For all salaried employees
of Sanderson Farms other than those management level employees specifically
described in this program, this will be the sole basis for determining bonus
awards.
     Although the Board has determined that net profits earned for shareholders
of the Company should be the primary method of determining the bonuses to be
paid to employees, the Board has also recognized that certain management level
employees have responsibility for and more direct control over the operating
performance and profitability of the Company. In recognition of this fact, the
Board has concluded that a certain percentage of such employees’ bonus should be
determined by evaluating the operating and profitability performance of the
Company relative to its peers and competitors. Therefore, while a portion of
such employees’ bonus will be determined by the Company’s earnings per share
performance, a portion of such employees’ bonus will also be determined by
evaluating the performance of the Company as compared to our peers and
competitors by Agri Stats for the poultry division, and certain net income
growth targets for managers in the foods division, all as described herein.
     The audited annual financial statements, on a consolidated basis, of
Sanderson Farms, Inc. will be the measuring tool for the net return to
shareholders portion of the bonus award program. The annual bonus award will be
paid to participants in the bonus award program after the outside auditors have
completed their annual audit of the corporations, which is usually approximately
two (2) months after the end of the fiscal year.
     The Company’s performance relative to its peers and competitors as reported
by Agri Stats will be used to evaluate and determine bonuses paid to those
employees whose bonuses are determined in part by such performance. The
appropriate measuring tool as set forth in this Bonus Award Program as reported
by Agri Stats for the twelve (12) month period ending on October 31 each year
will be used to determine if a bonus has been earned by such employees.

4



--------------------------------------------------------------------------------



 



SANDERSON FARMS, INC.
Bonus Award Program
     V. OBJECTIVES AND FORMULAS FOR DETERMINATION OF THE BONUS AWARD
     A. All salaried employees
     All salaried employees will receive a bonus if the net income per share
objectives set forth below are met, and if the minimum return on average
stockholders equity for the year is earned. Net income shall be computed net of
any bonuses awarded and net of any extraordinary, non recurring income items not
related to the fiscal year’s operations. The annual audited financial
statements, on a consolidated basis, of Sanderson Farms, Inc., will be the
measuring tool for this portion of the Bonus Award Program. The annual bonus
award will be paid to participants after the outside auditors have completed
their annual audit of the consolidated corporation.
     The earnings per share objectives and the respective percentage of
employees’ bonus dependent upon EPS earned for the fiscal year (November 1 thru
October 31) are as follows:

                  RANK   PER SHARE RETURN*   PERCENTAGE OF AWARD Best (1st)   $
6.88       100.0 % 2nd   $ 6.82       95.0 % 3rd   $ 6.77       90.0 % 4th   $
6.71       85.0 % 5th   $ 6.66       80.0 % 6th   $ 6.60       75.0 % 7th   $
6.55       70.0 % 8th   $ 6.49       65.0 % 9th   $ 6.44       60.0 % 10th   $
6.38       55.0 % 11th   $ 6.32       50.0 % 12th   $ 6.27       45.0 % 13th   $
6.21       40.0 % 14th   $ 6.16       35.0 % 15th   $ 6.10       30.0 % 16th   $
6.05       25.0 % 17th   $ 5.99       20.0 % 18th   $ 5.94       15.0 % 19th   $
5.88       10.0 % 20th   $ 5.82       5.0 %

*Net of bonus and net of extraordinary, non recurring income items not related
to the fiscal year’s operations. The per share return targets were calculated
using the diluted shares as of the end of the most recent fiscal year.
Adjustments to these targets will be made to reflect changes in the number of
shares outstanding resulting from any merger, consolidation, reorganization,
re-capitalization, re-incorporation, stock-splits, stock dividend, stock
repurchase, stock issuance or other changes in the corporate structure of the
Company. Furthermore, the target per share return numbers were calculated based
on a target net return on projected sales. The Company reserves the right to
adjust these targets in the event of a substantial fluctuation in sales pounds
or dollars during the year caused by unforeseen events or circumstances.


5



--------------------------------------------------------------------------------



 



The following formula will be utilized to determine the exact dollar amount of a
participant’s bonus award dependent upon EPS performance.

         
A
  =   Gross Award
S
  =   Base Salary (excluding bonus award payments and other items of
miscellaneous income) of the Participant during that portion of the year in
which he or she was employed in a designated position.
P
  =   Percentage of award earned based on above schedule
M
  =   Percent of salary eligible to be earned as a bonus based on EPS
performance.                FORMULA
 
 
      S X P X M = A

6



--------------------------------------------------------------------------------



 



SANDERSON FARMS, INC.
Bonus Award Program
     As with any awards made under this Bonus Award Program, no bonus will be
paid unless total net income return (after bonus) on average stockholders’
equity for the year exceeds eight percent (8%). Net return on average
stockholders’ equity will be computed by taking the average of beginning and
ending stockholders’ equity for the applicable year, and dividing that number
into net income for the year.
     For all employees other than those specifically set forth below, the
percent of salary eligible to be earned as a bonus based on EPS performance (“M”
in the above formula) is 25%. The management level employees set forth below
shall be eligible to earn a bonus based on EPS performance equal to the percent
of their salary as set forth below (“M” in the above formula):

         
     CEO
    75 %              
     CFO,
    60 %
     COO/President
    60 %
     Dir.-Sales
    35 %
     Dir.-Production
    35 %
     Dir.-Processing
    35 %

          B. Executive Committee
     Bonus awards under this Bonus Award Program for the Chief Executive
Officer, Chief Financial Officer, Chief Operating Officer and President,
Director of Marketing, Director of Production, Director of Processing, Director
of Development, the Controller, the Director of Administration, the Director of
Technical Services, the Director of Sales, Director of OD and Corporate
Communications and the Chief Financial Analyst will be granted based on a
combination of earnings per share performance and general corporate performance
as measured against the Company’s peers and competitors as reported by Agri
Stats. For purposes of calculating bonuses awarded and paid to individuals in
these positions based on operating performance, the corporate Agri Stats measure
will be as reported in Agri Stats’ “bottom line analysis, per head” report, net
of bonus. Awards made to these individuals based on the operating performance
factor will be as follows:

7



--------------------------------------------------------------------------------



 



                      Percentage of Salary         Eligible to be Earned as  
Corporate Agri Stats     Bonus on Operating   Bottom Line     Performance
Factors   Report (per head)             (Percentage of Award Earned)
TARGET
          TOP 3 PLACES
CEO
    75 %     100 %
CFO, COO,
    60 %     100 %
Dir. Sales, Dir. Proc.
    35 %     100 %
Dir.Prod.
    35 %     100 %
Controller, Dir. Admn.
    25 %     100 %
Dir.Tech Svcs.
    25 %     100 %
Dir. Devlop., Chief Analyst
    25 %     100 %
Dir. OD/Comm.
    25 %     100 %              
HIGH AVERAGE
          PLACES FOUR AND FIVE
CEO
    75 %     66 2/3 %
CFO, COO
    60 %     66 2/3 %
Dir.-Sales,
    35 %     66 2/3 %
Dir.-Prod., Dir.-Proc.
    35 %     66 2/3 %
Controller, Dir.-Admin.,
    25 %     66 2/3 %
Dir-Tech Svcs.
    25 %     66 2/3 %
Dir. Develop.,Chief Analyst
    25 %     66 2/3 %
Dir. OD/Comm.
    25 %     66 2/3 %              
LOW AVERAGE
          PLACES SIX AND SEVEN
CEO
    75 %     33 1/3 %
CFO, COO
    50 %     33 1/3 %
Dir.-Sales,
    35 %     33 1/3 %
Dir.-Prod., Dir.-Proc.,
    35 %     33 1/3 %
Controller, Dir.-Admin,
    25 %     33 1/3 %
Dir-Tech Svcs.
    25 %     33 1/3 %
Dir. Develop., Chief Analyst
    25 %     33 1/3 %
Dir. OD/Comm.
    25 %     33 1/3 %

     In the event of significant changes in the number of participants in any
Agri Stats report, the Executive Committee may alter the places in each award
category to reflect the changes in the number of participants.
     The following formula will be utilized for all employees whose bonus is to
be determined in part by factors other than EPS performance to determine that
portion of the award dependent upon such factors:

         
A
  =   Gross Award
S
  =   Base Salary (excluding bonus award payments and other items of
miscellaneous income) of the Participant during that portion of the year in
which he or she was employed in a designated position.
P
  =   Percentage of award earned based on performance factor
M
  =   Percentage of salary eligible to be earned and paid as a bonus on
performance factor.           FORMULA          
 
      S X P X M = A

8



--------------------------------------------------------------------------------



 



SANDERSON FARMS, INC.
Bonus Award Program
VI. PARAMETERS
     This bonus award program has been designed to encourage teamwork and
cooperation among all of the divisions of Sanderson Farms, and to ensure that
Sanderson Farms is consistently among the leaders in profitability in the
broiler and prepared foods industry. The program is also designed to pay a bonus
to employees only after the Company has returned to its shareholders a fair and
equitable return.
     1. In the event of extraordinary operating conditions that were unforeseen
when setting the objectives and percentages in this bonus award program, such
circumstances will be considered by the Executive Committee of Sanderson Farms,
Inc. in making awards.
     2. In the event of possible reporting errors affecting the ranking, such
circumstances will be considered by the Executive Committee of Sanderson Farms,
Inc. in making awards.
     3. In the event changes in laws or accounting procedures affect the
ranking, such circumstances will be considered by the Executive Committee of
Sanderson Farms, Inc. in making awards.
     4. The per share return targets were calculated using diluted shares at the
end of the most recent fiscal year. Adjustments to these targets will be made to
reflect changes in the number of shares outstanding resulting from any merger,
consolidation, reorganization, re-capitalization, re-incorporation,
stock-splits, stock dividend, stock repurchase, stock issuance or other changes
in the corporate structure of the Company. Furthermore, the target per share
return numbers were calculated based on a target net return on projected sales.
The Company reserves the right to adjust these targets in the event of a
substantial fluctuation in sales pounds or dollars during the year caused by
unforeseen events or circumstances.

9